DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/672,479 filed on February 15, 2022.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on April 11, 20222.  Currently claims 1, 6, 7, 12, and 13 remain in the examination.

Related Application
4.	USPTO records indicate that the instant application is a continuation application of US application 16/895,957 filed on June 8, 2020, now US Patent 11,270,180, which is a continuation application of US application 15/677,611, now US Patent 10,679,108 which claims US provisional application 62/375,425 filed on August 15, 2016.  Applicant may add related application information in the beginning of the specification.  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 6, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0006696 A1 to Piersol et al. (hereinafter “Piersol”).
Regarding claim 1, Piersol teaches a transponder 104 (see figure 1) comprising an RFID chip 106 (see paragraph 0026) and a disrupting signal source 118 capacitively coupled to the RFID chip (see paragraph 0034) and disabling signal 120 is generated and sent to the RFID chip in wireless manner. 
	Regarding claim 6, see the description for claim 1 above.  The reader 102 may send signals to one or more RFID tags (see paragraph 0026).
	Regarding claim 7, see the descriptions for claims 1 and 6 above.  
	Regarding claim 12, the interrogation signal and response signal is radio signal (see paragraph 0026) and the disabling signal 120 can be wireless (see paragraph 0034).
	Regarding claim 13, the RFID tag 106 is further comprised of an antenna 108 which receives from and sends signal to the reader 102.  And the processing module generates the disabling signal based on the signal received from the reader (see paragraph 0034).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1, 6, 7, 12, and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,270,180 (hereinafter “180 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in these claims of the instant application are disclosed in the corresponding claims of 180 patent. 
The limitation of claim 1 of the instant application is fully disclosed in claim 1 of 180 patent.  
The limitation of claim 6 of the instant application is fully disclosed in claim 3 of 180 patent.  
The limitation of claim 7 of the instant application is fully disclosed in claim 4 of 180 patent.  
The limitation of claim 12 of the instant application is fully disclosed in claim 2 of 180 patent.  
The limitation of claim 13 of the instant application is fully disclosed in claim 5 of 180 patent.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
November 16, 2022